PHILLIPS, Circuit Judge
(dissenting.)
For the reasons stated in my former dissent in this case, I am of the opinion that the admission of the testimony of Nurse Brown and Sergeant Grosser as to the statements made by Mrs. Shepard were prejudicial and reversible error. In a ease involving’ the liberty of the defendant for the remainder of his natural life, I am not greatly concerned with technical defects in the errors assigned.
As observed in my former dissent, the statements adverted to above were not declarations manifesting’ an existing plan, intention, purpose, or design, but a mere narration of a past event; they had no probative value unless the facts stated were true; and they were not admissible under the existing circumstances as proof of the facts stated. Connecticut Mutual Life Ins. Co. of Hartford, Conn., v. Hillmon, 145 U. S. 285, 12 S. Ct. 909, 912, 36 L. Ed. 706, cited in the majority opinion on rehearing is not to the contrary. The court was there dealing, not with the narration of a past event, but with an existing intention, design, or purpose with respect to the future. The statement showed a state of mind at the time it was made, not in the past. In the opinion the court said:
“The existence of a particular intention in a certain person at a certain time being a material fact to be proved, evidence that he expressed that intention at that time is as direct evidence of the fact, as his own testimony Unit he then had that intention would he. After his death there can hardly be any other way of proving it; and while he is still alive, his own memory of his state of mind at a former time is no more likely to be clear and true than a bystander’s recollection of what he then said, and is less trustworthy than letters written by him at the very time and under circumstances precluding a suspicion of misrepresentation.
“The letters in question were competent, not as narratives of facts communicated to the writer by others, nor yet as proof that he actually went away from Wichita, but as evidence that, shortly before the time when other evidence tended to show that he wont away, he had the intention of going, and of going with Hillmon, which made it more probable both that he did go and that he went with Hillmon than if there had been no proof of such intention.” (Italics mine.)
The majority recognize the qualification that statements showing a state of mind are only admissible when there are present circumstantial guaranties of trustworthiness, but say that was a question to be resolved by the trial court. I may grant the question in the first instance was for the trial court and rested largely in its discretion, but there must have been some basis for its determination that the circumstantial guaranties were present. Here, not only was there no evidence that they were present, but there was much to indicate the contrary.
Mrs. Shepard became ill on May 2:0, 1929, and died June 15 following. Nurse Br'own testified to a statement made on the second day of her illness, and Sergeant Gresser to a statement made on the fourth or fifth day of her illness.
Major Strielder, a medical witness for the defendant, described Mrs. Shepard’s condition on the first night of her illness as follows :
“Mrs. Shepard was lying in bed, fully clothed, and was apx>arently hearing voices. She continually reached out, as if picking objects out of the air, brushing them off of her bed. * * * ”
He diagnosed her condition as polyneu-rotic alcoholic psychosis, “Simply a disorder of the mind characterized by these hallucinations, and the idea that she had been doing certain things which she had not done.”
He said that during the first week, “She would tell mo how she had gone down to Junction City that morning, or sometime during the day, and the various shops she had visited, the various ladies of the post she had conversed with, and how they would come home, and how they had lunch together, and played bridge in the afternoon, and whore they had spent the afternoon, all of which was utterly impossible.”
He said at the end of the first week, “Iiu-pairment of vision had improved and it was possible to break through her confusion and get some relevant and coherent answers from her.”
*644Major Hawley, a- medical witness for the government, described Mys. Shepard’s condition on the very day of the statement testified to by .Nurse Brown, as follows:
“Mrs. Shepard was in bed, weak, ill, gave a history as having vomited a great deal the evening befóte and throughout the night, was still nauseated, the pupils dilated, weak, had a slight mental confusion which could be penetrated, that is, she would answer intelligently if you repeated -your question.”
Nurse Brown came on the case on the night Mrs. Shepard was taken ill. She testified as follows:
“When I arrived, Mrs. Shepard’s condition was, she was in bed, very ill, and delirious. * * * With reference to her mental condition, she gradually cleared up. It was just a few days before it apparently cleared up.”
The government’s evidence showed that after the first week Mrs. Shepard’s mental condition cleared up. Thus it will be seen that the statements testified to by Nurse Brown and Sergeant Gresser were made at a time when Mrs. Shepard was in a state of mental confusion and suffering from loss of memory and hallucinations.
Furthermore, the marital relations between Mrs. Shepard and her husband had become strained. She knew that she had lost the affection of her husband. The statements may have been prompted by a spirit of revenge.
“Heaven has no rage like love to hatred turned,
Nor hell a fury like a woman scorned.”
Because of these facts and for the additional reasons stated in my former dissent, it appears to me that the conclusion is unavoidable that, not only were there no- eircumstan-tial guaranties of trustworthiness surrounding the statements, but they -were made under conditions that cast grave doubt on their reliability.
The majority say the same is true of the statements introduced by the defendant, inferring, I assume, that they too were made when Mrs. Shepard’s mental condition was abnormal. Such is not the record. Of the statements introduced by the defense, six-were made prior to her last illness and four during such illness. Of the four made during such illness, two were made in the latter part thereof, when her mental condition had been restored to normal, and two during the early part thereof, when she was abnormal mental-!y.
Recreant though' the defendant may have been to his marriage vows, and much as he may deserve censure therefor, he is here being tried for the crime of murder in the first degree. The evidence of Ms guilt of that crime is far from conclusive. That issue should be determined by a jury, after a fair trial upon competent evidence, and not by this court.
I cannot agree that the statements testified to by Nurse Brown and Sergeant Gres-ser were not fatal to the defendant’s rights. The evidence of these statements, hearsay though it was, came to the jury with all the impressive awe of a voice from the grave. A deceased wife was permitted to enter the courtroom and point the finger of accusation at her living husband charged .with her murder. That was the drama acted in front of a jury — a drama that might have been founded on the imagination of a disordered brain or on a desire for revenge, rather than on facts. Present, no oath, no test cross-examination, no sense of impending death, no circumstances of res gestee impelling the declaration, no circumstantial guaranties of trustworthiness; these statements were mere declarations of past events, and the evidence thereof was hearsay, erroneous, and prejudicial, and should have been rejected.
It is my opiMon that the petition for rehearing should have been granted, and I respectfully dissent from the denial thereof. •